DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed 06/06/2022, with respect to claims 182, 201-202 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 182-190, 192-196 and 201-202 (renumbered as claims 1-16) are allowed.

The following is an Examiner’s statement of reasons for allowance:

Regarding independent claim 182 (renumbered as claim 1), the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 182 (renumbered as claim 1) that includes:
“the substrate has at least one molding space, and at least one of the at least one molding space is a through hole so as to communicate the front face of the substrate with the back face of the substrate, and the molding base and the back molding portion are connected to each other through the through hole.”

Regarding independent claim 201 (renumbered as claims 15), the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 201 (renumbered as claim 15) that includes:
“the substrate has at least one molding space, and at least one of the at least one molding space is a through hole so as to communicate the front face of the substrate with the back face of the substrate, and the molding base and the back molding portion are connected to each other through the through hole.”

Regarding independent claim 202 (renumbered as claim 16), the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 202 (renumbered as claim 16) that includes:
“the substrate has at least one molding space, and at least one of the at least one molding space is a through hole so as to communicate the front face of the substrate with the back face of the substrate, and the molding base and the back molding portion are connected to each other through the through hole.”

The prior arts made of record and not relied upon is considered pertinent to Applicant’s disclosure, are:
Hanada et al. (US 2004/0166763) discloses that a sensor chip and a lens mount accommodating therein the sensor chip are mounted on a surface of a wiring substrate and a lens holder accommodating a lens therein is coupled with the lens mount. On a rear surface of the wiring substrate, a logic chip, a memory chip and a passive component are mounted and they are sealed with a seal resin. An electrode pad of the sensor chip is electrically connected to an electrode on the surface of the wiring substrate via a bonding wire but a stud bump is also formed on the electrode at the surface of the wiring substrate and this stud bump is connected with the bonding wire. On the surface of the wiring substrate, a flexible substrate is bonded with an anisotropic conductive film and a bonding material. When a camera module is to be manufactured, the surface side of the wiring substrate is assembled after the rear surface side of the wiring substrate is assembled.

Wang et al. (US 2017/0244872) discloses that molded circuit unit of camera module, based on molding technique, and manufacturing method thereof, includes a circuit board portion and a molding portion. The circuit board portion is electrically connected with a sensor of the camera module. The molding portion is molded to form on the circuit board portion to enclose electric elements protruded on the circuit board portion and support the camera lens of the camera module.

Gustavsson et al. (US 2008/0273111) discloses that digital miniature cameras and methods to manufacture thereof have been achieved. Said miniature cameras having an adjustable focusing device are intended to be used as a built-in modules in hand-held consumer electronic devices, such as e.g. mobile phones and PDAs. The cameras invented have a very small size and produce high-quality pictures. Glue is used to hold different parts together and to seal the joints. The lens is glued in the final stage of the manufacturing line, thus providing the focus setting and the sealing of the cavity that covers the image sensor. A glob top is used to cover and seal the image processor. Said glob top serves two different purposes, first, to distribute the heat away from the sensor and, second, to lock the frame, together with the lens house, into a printed circuit board. In one embodiment a cavity PCB is used to "bury" the sensor of the camera, thus reducing the overall height required. In another embodiment the image processor is mounted on a flexistrip directly underneath the image sensor die, thus reducing the total height of the camera module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697    


/LIN YE/Supervisory Patent Examiner, Art Unit 2697